PER CURIAM:
Sonny Lavoris Mack appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2011) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mack v. United States, No. 4:08-cr-01252-TLW-1, 2012 WL 33211 (D.S.C. Jan. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.